Exhibit 10.1




FORM OF SUPPORT AGREEMENT
This SUPPORT AGREEMENT (this “Agreement”) is entered into as of the Agreement
Date (as defined below) by and among Jiff, Inc., a Delaware corporation
(“Jiff”), and the stockholders listed on Annex A (each such stockholder, as to
himself, herself or itself, “Stockholder”) of Castlight Health, Inc., a Delaware
corporation (“Castlight”). “Agreement Date” means, as to any Stockholder, the
date set forth on the signature page hereto executed by such Stockholder. Terms
not otherwise defined herein shall have the respective meanings ascribed to them
in the Merger Agreement (as defined below). If the terms of this Agreement
conflict in any way with the provisions of the Merger Agreement, then the
provisions of the Merger Agreement shall control.



RECITALS
A.    Each Stockholder has executed and delivered this Agreement in connection
with, and concurrently with the execution and delivery of, that certain
Agreement and Plan of Reorganization, dated as of January 4, 2017 (the “Merger
Agreement”), by and among Castlight, Neptune Acquisition Subsidiary, Inc., a
Delaware corporation and a direct or indirect, wholly owned subsidiary of
Castlight (“Merger Sub”), and Jiff, pursuant to which Merger Sub will, on the
terms and subject to the conditions set forth therein, merge with and into Jiff
(collectively, with the other transactions contemplated by the Merger Agreement,
the “Merger”), with Jiff to survive the Merger and become a direct or indirect,
wholly owned subsidiary of Castlight.


B.    Each Stockholder has agreed to enter into this Agreement as an inducement
to and in consideration for the willingness of Jiff to enter into the Merger
Agreement.
NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and other agreements contained in the Merger Agreement and herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1.Restrictions on Shares.
1.1    Each Stockholder (i) acknowledges that the shares of Castlight Capital
Stock beneficially owned by Stockholder as of the date hereof (the “Shares”) are
subject to restrictions on transfer as set forth in the Lock-Up Agreement signed
by such Stockholder and (ii) agrees that prior to the Expiration Time (as
defined below) it shall be an additional condition to any transfer of Shares
that would otherwise be permitted under the terms of the Lock-Up Agreement, that
the transferee agree in writing to be bound by all of the terms of this
Agreement with respect to the Shares subject to such transfer to the same extent
as such transferring Stockholder is bound hereunder. As used herein, the term
“Expiration Time” as it applies to any Stockholder shall mean the earlier of (A)
the Effective Time and (B) the termination of the Merger Agreement in accordance
with its terms. Any transfer in violation of this Section 1.1 shall be null and
void ab initio with respect to Shares so transferred.
1.2    From the Agreement Date until the Expiration Time, and except for proxies
granted in accordance with Section 2 of this Agreement, each Stockholder, as to
himself, herself or




--------------------------------------------------------------------------------




itself (severally and not jointly), agrees he, she or it shall not, directly or
indirectly, grant any proxies or powers of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust, or enter into a voting
agreement with respect to any of the Shares; provided, however, that a
Stockholder shall be permitted to grant a proxy with respect to the election of
directors, ratification of auditors and other customary matters relating to
Castlight’ annual meeting.
1.3    Any shares of Castlight Capital Stock that a Stockholder purchases or
with respect to which such Stockholder otherwise acquires beneficial ownership
on or after the Agreement Date and prior to the Expiration Time, including,
without limitation, by reason of any (a) exercise of Castlight options or
vesting and conversion of Castlight RSUs or (b) stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into capital stock), reorganization, recapitalization,
reclassification, combination, exchange of shares or other similar transaction
(collectively, the “New Shares”), shall be subject to the terms and conditions
of this Agreement to the same extent as if they constituted Shares and shall be
deemed to be Shares for the purposes hereof; provided, however, that a
Stockholder shall be permitted (1) to sell or net settle a sufficient number of
Shares or New Shares to cover the tax withholding obligations resulting from the
vesting and conversion of Castlight RSUs or the exercise of Castlight options
and to cover the payment of the exercise price related to the exercise of
Castlight options or (2) make sales of New Shares permitted under the Lock-Up
Agreement.
2.    Agreement to Vote Shares. From the Agreement Date until the Expiration
Time, at every meeting of the Castlight Stockholders called with respect to any
of the following, and at every adjournment or postponement thereof, each
Stockholder shall (as to himself, herself or itself (severally and not jointly))
or shall cause the holder of record of any applicable record date to, be present
(in person or by proxy) and irrevocably and unconditionally vote (or consent to
be voted) the Shares and New Shares beneficially owned by such Stockholder on
the date of such Castlight Stockholders Meeting in respect of which such
Stockholder is entitled to vote at any such meeting (a) in favor of (i) the
approval of the issuance of Shares in connection with the Merger; and (ii)
approval of any proposal to adjourn or postpone the meeting to a later date, if
there are not sufficient votes for approval of the issuance of Shares in
connection with the Merger; and (b) in favor of any other matter considered at
any such meeting of the Castlight Stockholders that the Castlight Board has (A)
determined is necessary or desirable for the consummation of the Merger; (B)
disclosed in the Proxy Statement or other written materials distributed to all
Castlight Stockholders and (C) recommended that the Castlight Stockholders
adopt.
3.    Representations and Warranties of Stockholder. Each Stockholder hereby
represents and warrants, as to himself, herself or itself (severally and not
jointly), to Jiff as follows:
3.1    Securities. No person who is not a signatory to this Agreement (or such
signatory’s spouse for purposes of applicable community property Laws) has a
beneficial interest in or a right to acquire or vote any of the Shares (other
than, if such Stockholder is a partnership or a limited liability company, the
rights and interests of Persons that own partnership interests or limited
liability company membership interests or units in such Stockholder under the
partnership agreement or operating agreement governing Stockholder and
applicable partnership or limited liability company law, or if such Stockholder
is a trust, the beneficiaries thereof).


2

--------------------------------------------------------------------------------




3.2    Power, Authorization and Validity. If such Stockholder is an entity, such
Stockholder is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Such Stockholder has all requisite
power and authority (if such Stockholder is an entity) or legal capacity (if
such Stockholder is a natural person) to enter into this Agreement and to
perform his, her or its obligations under this Agreement. The execution and
delivery of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action, if any, on the part of such Stockholder. This Agreement
has been duly executed and delivered by such Stockholder and constitutes a valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms, subject only to the effect, if any, of (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
law now or hereafter in effect relating to creditors’ rights generally and (b)
rules of law and equity governing specific performance, injunctive relief and
other equitable remedies.
3.3    No Consents.    No consent, approval, order, authorization, release or
waiver of, or registration, declaration or filing with, any Governmental Entity
or other Person by or on behalf of such Stockholder is necessary or required to
be made or obtained by such Stockholder to enable such Stockholder to lawfully
execute and deliver, enter into, and perform its, his or her obligations under
this Agreement except as has been made or obtained prior to the date of this
Agreement.
3.4    No Conflict. The execution and delivery by such Stockholder of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not (a) if such Stockholder is an entity, violate or conflict
with any provision of the certificate of incorporation or bylaws or other
equivalent organizational or governing documents of such Stockholder, in each
case as amended to date, (b) violate, conflict with, result in the breach of,
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) pursuant to, result in the loss of any benefit under,
result in the termination of, accelerate the performance required by, or result
in a plan of termination or acceleration pursuant to any material Contract of
such Stockholder applicable to any of the Shares, or (c) violate or conflict
with any Law applicable to such Stockholder or by which the Shares are bound, in
the case of clauses (a), (b) and (c), in a manner that would adversely affect
the ability of such Stockholder, individually or in the aggregate, to perform
his, her or its obligations under or otherwise comply with this Agreement.
3.5    Legal Proceedings. There is no claim, action, charge, lawsuit, litigation
or other similarly formal legal proceeding brought by or pending before any
Governmental Entity, arbitrator, mediator or other tribunal or, to such
Stockholder’s knowledge, investigation, in each case whether civil, criminal,
administrative, judicial or investigative, or any appeal therefrom (each of the
foregoing, a “Legal Proceeding”) against such Stockholder that relates in any
way to this Agreement, the Merger Agreement, the Merger or any of the
transactions contemplated hereby or thereby. To the knowledge of such
Stockholder, no such Legal Proceeding has been threatened and there is no
reasonable basis for any such Legal Proceeding.


3

--------------------------------------------------------------------------------




4.    Covenants of Stockholder. Each Stockholder hereby covenants, as to
himself, herself or itself (severally and not jointly), to Jiff as follows:
4.1    Compliance. From the date of this Agreement and until the Expiration
Time, such Stockholder shall not knowingly fail to act or take any action that
would reasonably be expected to result in a breach of a representation or
warranty contained herein.
4.2    No Voting Agreements. From the date of this Agreement and until the
Expiration Time, such Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with the terms of Section 2.
5.    Miscellaneous.
5.1    Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) Stockholder makes no agreement or understanding herein in any
capacity other than in Stockholder’s capacity as a record holder and beneficial
owner of the Shares and the New Shares, and not in such Stockholder’s capacity
as a director, officer or employee of the Castlight or any of Castlight’s
subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary of any
Castlight employee benefit plan, and (b) nothing herein will be construed to
limit or affect any action or inaction by Stockholder or any representative of
Stockholder, as applicable, serving on the Castlight Board or on the board of
directors of any subsidiary of Castlight or as an officer or fiduciary of
Castlight or any subsidiary of Castlight, acting in such person’s capacity as a
director, officer, employee or fiduciary of Castlight or any subsidiary of
Castlight.
5.2    Notices. All notices and other communications hereunder must be in
writing and will be deemed to have been duly delivered and received hereunder
(a) four Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid; (b) one Business Day after being sent for
next Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service; or (c) immediately upon delivery by hand or by fax (with a
written or electronic confirmation of delivery), in each case to the intended
recipient as set forth below:
(i)    If to Jiff, to:
Jiff, Inc.
215 Castro Street, 2nd Floor
Mountain View, CA 94041
Attention: Chief Executive Officer
Telephone No.: (650) 323-3500




with a copy (which shall not constitute notice) to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP


4

--------------------------------------------------------------------------------




1200 Seaport Blvd
Redwood City, CA 94063]
Attention: Andrew Y. Luh
Facsimile No.: (650) 321-2800
Telephone No.: (650) 321-2400
(ii)    If to any Stockholder, at the address set forth below such Stockholder’s
signature on the signature page executed by such Stockholder.
5.3    Specific Performance; Injunctive Relief. The parties hereto acknowledge
that Jiff will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of any Stockholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to Jiff upon any such violation of this
Agreement, Jiff shall have the right to enforce such covenants and agreements by
injunctive relief, specific performance, or by any other means available to Jiff
at law or in equity and each Stockholder hereby waives any and all defenses that
could exist in its favor in connection with such injunction or enforcement and
waives any requirement for the security or posting of any bond in connection
with such injunction or enforcement.
5.4    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood that all
parties hereto need not sign the same counterpart.
5.5    Entire Agreement; Nonassignability; Parties in Interest; Assignment. This
Agreement and the documents, instruments and other agreements among the parties
as contemplated by, referred to herein or delivered pursuant hereto (a)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and (b) are not intended to confer, and shall not be construed as conferring,
upon any Person other than the parties hereto any rights or remedies hereunder.
The representations and warranties and covenants of each Stockholder contained
herein shall not survive the Closing, and no claim may be brought with respect
to any breach of any representation, warranty or covenant hereunder following
the Closing. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any Stockholder without the prior
written consent of Jiff, and any such assignment or delegation that is not
consented to shall be null and void. Jiff may assign this Agreement to any
direct or indirect wholly owned subsidiary of Jiff without the prior written
consent of any Stockholder. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against, the parties hereto and their respective successors and assigns
(including any Person to whom any Shares are Transferred).
5.6    Amendment; Waiver. Subject to applicable Law, the parties hereto may
amend this Agreement as it applies to each Stockholder at any time by execution
of an instrument in writing signed on behalf of each of Jiff and Stockholder. At
any time, either Jiff or any Stockholder (as to himself, herself or itself) may,
to the extent legally allowed, extend the time for the performance


5

--------------------------------------------------------------------------------




of any of the obligations or other acts of the other parties, as applicable,
waive any inaccuracies in the representations and warranties made to such party
contained herein or in any document delivered pursuant hereto and waive
compliance with any of the agreements or conditions for the benefit of such
party contained herein. Any agreement on the part of Jiff or any Stockholder to
any such waiver shall be valid only if set forth in an instrument in writing
signed on behalf of the other. Without limiting the generality or effect of the
preceding sentence, no delay in exercising any right under this Agreement shall
constitute a waiver of such right, and no waiver of any breach or default shall
be deemed a waiver of any other breach or default of the same or any other
provision herein.
5.7    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto. The parties hereto further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that shall achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
5.8    Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred by this
Agreement, or by applicable Law on such party, and the exercise by a party of
any one remedy will not preclude the exercise of any other remedy.
5.9    Governing Law. The internal laws of the State of Delaware, irrespective
of its conflicts of law principles, shall govern the validity of this Agreement,
the construction of its terms, and the interpretation and enforcement of the
rights and duties of the parties hereto. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the State of Delaware solely in respect
of the interpretation and enforcement of this Agreement and of the documents
referred to herein, and in respect of the Merger, and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in the State of
Delaware. The parties hereto hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 5.2 or in such other
manner as may be permitted by any applicable Law shall be valid and sufficient
service thereof.
5.10    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING (WHETHER FOR BREACH OF CONTRACT, TORTIOUS
CONDUCT


6

--------------------------------------------------------------------------------




OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTION OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF. EACH PARTY ACKNOWLEDGES AND AGREES THAT (a)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (b) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (c) IT MAKES THIS WAIVER
VOLUNTARILY; AND (d) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.
5.11    Non-Survival of Representations and Warranties. None of the
representations and warranties in this Agreement or in any related schedule,
instrument or other document delivered pursuant to this Agreement will survive
the Expiration Time.
5.12    Termination. This agreement will terminate one year after the Expiration
Time.


[SIGNATURE PAGE NEXT]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
executed as of the date first above written.


JIFF, INC:
By:
 
Name:
 
Title:
 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
executed as of the date first above written.


 
CASTLIGHT STOCKHOLDER:
 
 
 
(Print Name of Stockholder)
 
 
 
(Signature)
 
 
 
(Print name and title if signing on behalf of an entity)
 
 
 
(Print Address)
 
 
 
(Print Address)
 
 
 
(Print Telephone Number)
 
 
 
(Agreement Date)







[SIGNATURE PAGE TO SUPPORT AGREEMENT]